Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, and 12-15   are rejected under 35 USC 102(a)(1) as being anticipated by Tal et al. US 20150362318, or, alternatively, rejected under 35 USC 103(a) as being unpatentable over Tal, of record, in view of Lescourret US 2016/0356601.   
 
     As to claim 1, Tal teaches a chip-scale gyrometric apparatus (see figs. 3, 5, 7, 16-17), comprising: a dielectric substrate (figs.16-17: 394); at least one antenna element [0054] attached to the substrate and configured to receive an inbound signal associated with an initial phase; a 
	Assuming Tal doesn’t expressly teach the first and second coil are “distinct,” please N.B., such a structure is well-known, e.g. c.f. Lescourret claim 13 (which teaches a plurality of coils). 
It would be obvious to modify Tal by forming a plurality of coils as taught by Lescourret in order to modulate the path as desired. 
The respective prior art doesn’t expressly teach that the thickness is submicron but it would be obvious to modulate the thickness to submicron in order to adjust the performance characteristics of the device as submicron dimension for a gyrometric device are routine.      As to claim 2, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein at least one of the first phase shift and the second phase shift is associated with a deviation from the initial phase (esp. c.f. Tal [0008-0009, 0013-0016, 0036-0038, 0041, 0051], figs.1-2, 10-15, which show the phase shifts associated with initial phase).

As to claim 3, cited art teaches the chip-scale gyrometric apparatus of claim 1.
     Cited art doesn’t expressly teach the substrate includes at least one interposer, the IC coupled to the first coil and the second coil via the interposer the first coil is disposed on a first face of the interposer; and the second coil is disposed on a second face of the interposer, the second face opposite the first face. 
     However, N.B., interposers are common in the IC art. 
     It would be obvious to modify cited art by including an interposer in the substrate coupled to the coils (the interposer has two faces) for the benefit of adapting a common IC feature. 
     As to claim 4, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the inbound signal is a radio frequency (RF) inbound signal (see abstract).
Cited art doesn’t expressly teach and the at least one IC is an RFIC. However, RFIC are common ICs.
 It would be obvious to modify cited art by making the IC an RFIC to adapt a common IC component. 
     As to claim 5, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the inbound signal is an optical signal [0003] of Tal; the first coil includes a first optical fiber [0039] of Tal; and the second coil includes a second optical fiber [0039] of Tal.

     As to claim 6, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein the IC includes a first analog-digital converter (ADC) configured to digitize the first phase shift and a second ADC configured to digitize the second phase shift (esp. c.f. [0061, 0077, 0085, 0088] of Tal).

     As to claim 7, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein the IC includes at least one of: a position receiver configured to determine an absolute position based on at least one signal received from a navigational satellite; an inertial measurement unit (IMU) 
     As to claim 8, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the substrate defines a plane; and the rotational axis is perpendicular to the plane (esp. c.f. figs. 16-17 of Tal).

     As to claim 9, Tal teaches a chip-scale gyrometric apparatus (see figs.16-17, 5-6), comprising: a plurality of dielectric substrates (see figs.16-17) including at least: a first substrate (bottom layer in 394) defining a first plane; a second substrate (middle layer 394) attached to the first substrate and defining a second plane; and a third substrate (top layer 394) attached to the first and second substrates and defining a third plane; a gyrometric assembly (various loops) attached to each substrate of the plurality of substrates, each gyrometric assembly comprising: at least one antenna element [0054] attached to the substrate and configured to receive an inbound signal associated with an initial phase; a splitter [0042] coupled to the antenna element and configured to split the inbound signal into a first signal and a second signal; a first coil and a second coil (see figs.1-2) coupled to the splitter wherein the first coil is structurally distinct from the second coil (the top half of the coil can be considered the first coil carrying the signal counterclockwise and the bottom half of the coil can be considered the second coil carrying the signal clockwise), the first coil configured to carry the first signal in a counterclockwise path relative to a rotational axis and the second coil configured to simultaneously carry the second signal in a clockwise path relative to the rotational axis (esp. c.f. [0012]); and at least one integrated circuit (IC) attached to the substrate and coupled to the first coil and the second coil (see figs.5-6), the IC configured to: measure at least one of a first phase shift associated with the first signal and a second phase shift 
Assuming Tal doesn’t expressly teach the first and second coil are “distinct,” please N.B., such a structure is well-known, e.g. c.f. Lescourret claim 13 (which teaches a plurality of coils). 
It would be obvious to modify Tal by forming a plurality of coils as taught by Lescourret in order to modulate the path as desired.
	 
The respective prior art doesn’t expressly teach that the thickness is submicron but it would be obvious to modulate the thickness to submicron in order to adjust the performance characteristics of the device as submicron dimension for a gyrometric device are routine.
     As to claim 10, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein at least two of the first substrate, the second substrate, and the third substrate are fashioned from a single substrate (see fig.16 Tal, it is a single substrate).

          As to claim 11, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the inbound signal is a radio frequency (RF) inbound signal (see abstract).
Cited art doesn’t expressly teach and the at least one IC is an RFIC. However, RFIC are common ICs. 
It would be obvious to modify Tal by making the IC an RFIC to adapt a common IC component.     

     As to claim 12, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the inbound signal is an optical signal [0003] Tal; the first coil includes a first optical fiber [0039] Tal; and the second coil includes a second optical fiber [0039] Tal.

     As to claim 13, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein the IC includes a first analog-digital converter (ADC) configured to digitize the first phase shift and 

     As to claim 14, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein the IC includes at least one of: a position receiver configured to determine an absolute position based on at least one signal received from a navigational satellite; an inertial measurement unit (IMU) configured to determine a relative position; and a Kalman filter (see [0087] Tal).

     As to claim 15, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the second plane is perpendicular to the first plane (see figs.16-17 Tal); the third plane is perpendicular to the first plane and to the second plane (see figs.16-17 Tal); and the rotational axis of each gyrometric assembly is perpendicular to the corresponding substrate (see figs.16-17 Tal).

Response to Remarks
Applicant’s remarks filed 2/11/22 have been considered but are not persuasive. Lescourret claim 13 teaches a plurality of coils. As explained above, it would be obvious to modify Tal by forming a plurality of coils as taught by Lescourret in order to modulate the path as desired. 
Further, while the respective prior art doesn’t expressly teach that the thickness is submicron but it would be obvious to modulate the thickness to submicron in order to adjust the performance characteristics of the device as submicron dimension for a gyrometric device are routine. Still further, the requisite degree of foldable and flexible aren’t specified so it is considered that the 

	
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646